Title: To George Washington from William Bartlett, 4 November 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 4th Novr 1775

Since I have had the Honour of a Commission Under your Excellencey I have Never had an Oppertunity before to Return you my Hearty Thanks—The Honour Confer’d on me I Gratefully Acknolidge and hope I shall be able so farr to doo my Duty as to meet with the Approbation of Your Excellencey if so I am Sure of Doing Honour to my Country which is my Sincere desire.
I have the Pleasure of informing your Excellencey that this Morning at Day Light there Appear’d Two Sloops too Anchor Under one of Our Island Called by the Name of the Misery one of them came to Sail and whent in a Direct Course for Boston

the Other being Very much Torn to peaces in the Gail of Wind was Unfitt to Proceed on her Intended Voiage—Two Resolute People in a Small boat whent off and tuck Possession of Her before we knew of it in this part of Town However Some of Capn Browns Company of Station’d men togeather with a Number of Inhabitants Arme’d whent Down & Brought her up Safe in this Herbour. I have Taken the Liberty of taking of her Under my Care My Instructions are Short with regard to Such Prizes as I hope Many Such may be Taken which Providence may force into Our Herbours in Gails of wind before Next Spring Beg your Excellencey will Give me Perticular Instructions with regard too them I find by Examination that Capt. Ritchee hes ben a Long while out of Boston hes ben Blown off the Coast as farr as the Latt. 38 but the being no Log Book on Board must Refer to the Bills of Percels for the Confirmation of the matter with regard to the time he hes Ben from Boston.
I have Procured all the papers on Board of her and Send them to your Excellencey by Capt. Brown Capt. Ritchees Crew Consists of his Father one White Man one Melatto Fellow one Negro and Two Weoman passengers which I shall keep Secure Untill further Orders from your Excellencey as Capt. Ritchee had the Original Bills of Percels I Thought it would be most satisfactory to Send them up to you which I Believe Contains the Chiefest part of her Cargo Except 1 BLL Pork 1 BLL flour 1 BLL & 1 hhd of Rum part of a Hhd of Tobacco 1 Trunk of Inglish Goods Your Excellencey will find by Some of the papers Inclosed that Capt. Ritchee hes ben One Voiage if no more to Annapolis and Carry’d up Provisions to the Ministerial Army and make no Doubt but his Intentions were the same Now if Providence had not frown’d upon him.
I would inform Your Excellencey that Capt. Adams Commander of the Privateer Warren hes Carry’d a Sloop Loaded with Wood as I am informed Bound to Boston into Portsmouth I have heard Nothing Concerning the rest of the Privateers Since their Sailing.
I shall wait your Excellenceys Orders with Regard to the Above And Beg Leave to Subscribe my Self Your Excellenceys Most Obedt Huml. Sert

William Bartlett

